Case 9:20-cv-81893-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 1 of 7




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                    Case No.:


  MATTHEW GRAY,

          Plaintiff,
  v.

  CUSTOM GLAZING CONTRACTORS, LLC,
  a Florida limited liability company, and
  RICHARD WILLIAMS, an individual

          Defendants.

  _____________________________/

                         COMPLAINT AND DEMAND FOR JURY TRIAL

          COMES NOW, Plaintiff, MATTHEW GRAY, by and through undersigned counsel, and

  sues Defendants, CUSTOM GLAZING CONTRACTORS, LLC and RICHARD WILLIAMS, and

  alleges as follows:

                                      GENERAL ALLEGATIONS

          1.      Plaintiff, MATTHEW GRAY, brings this action against Defendants to recover

  unpaid minimum wages and bank fees owed by Defendants to Plaintiff pursuant to Plaintiff’s

  employment agreement with the Defendants.

          2.      Jurisdiction is conferred on this Court by the Fair Labor Standards Act of 1938

  (“FLSA”), 29 U.S.C. § 206 and 207, the Florida Minimum Wage Act, §448.110, Florida Statutes

  (“FMWA”), and Florida Statutes §68.065.

          3.      The unlawful employment practices alleged below occurred and/or were committed

  within this judicial district.
Case 9:20-cv-81893-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 2 of 7




          4.     At all times material hereto, Plaintiff has been a citizen and resident of Broward

  County, Florida.

          5.     At all times material hereto, CUSTOM GLAZING CONTRACTORS, LLC, was

  Plaintiff’s employer as defined by law and a corporation conducting business in this judicial

  district.

          6.     At all times material hereto, CUSTOM GLAZING CONTRACTORS, LLC, had

  employees engaged in commerce or in the production of goods for commerce, and/or had

  employees handling, selling, or otherwise working on goods or materials that were moved in or

  produced for commerce by a person. 29 U.S.C. §203.

          7.     At all times material hereto, CUSTOM GLAZING CONTRACTORS, LLC, upon

  information and belief, had revenue in excess of $500,000.00 per annum.

          8.     Defendant, RICHARD WILLIAMS, is an officer and/or owner of Defendant,

  CUSTOM GLAZING CONTRACTORS, LLC, and this individual Defendant commonly

  controlled the day-to-day operations of the corporate Defendant and shared an interest in making

  profits through the operation of this corporate entity.

          9.     At all times material hereto, RICHARD WILLIAMS was Plaintiff’s employer as

  defined by law.

          10.    At all times material hereto, Plaintiff was individually engaged in commerce while

  working for the Defendant.

          11.    All conditions precedent have occurred or have been waived.

          12.    Plaintiff has engaged the undersigned attorney and is entitled to recover his

  attorneys’ fees from the Defendant.
Case 9:20-cv-81893-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 3 of 7




                         COUNT I: FLSA RECOVERY OF UNPAID WAGES

          13.        Plaintiff incorporates by reference the allegations contained in paragraphs 1

  through 12 above as if fully set forth herein.

          14.        Plaintiff worked for Defendants from approximately April 2019 to August 21, 2019

  as an installer.

          15.        Plaintiff’s primary duties and responsibilities included installing curtain walls and

  store fronts.

          16.        The Defendants initially agreed to pay the Plaintiff $19.00 per hour and to pay

  earned wages on a weekly basis. Defendants also agreed to pay the Plaintiff $19.00 per hour for

  his travel time.

          17.        Plaintiff’s schedule varied, working 45 to 50 hours Monday through Friday, and

  sometimes working weekends as well.

          18.        During one or more workweeks, Defendants did not pay Plaintiff the statutory

  minimum wage for all hours worked by Plaintiff, in violation of the FLSA, 29 U.S.C. § 206 and

  207.

          19.        Plaintiff was unlawfully denied minimum wages in violation of the FLSA, 29

  U.S.C. § 206 and 207.

          20.        By reason of the intentional, willful and unlawful acts of the Defendants, Plaintiff

  has suffered damages.

          21.        Plaintiff is owed an additional amount equal to the amount of unpaid wages as

  liquated damages.
Case 9:20-cv-81893-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 4 of 7




          WHEREFORE, Plaintiff hereby demands judgment against Defendants for all unpaid

  wages, liquidated damages, attorneys’ fees, costs, and such other and further relief as this Court

  deems just and appropriate.

                        COUNT II: FMWA RECOVERY OF UNPAID WAGES

          22.        Plaintiff incorporates by reference the allegations contained in paragraph 1 through

  12 above as if fully set forth herein.

          23.        Plaintiff worked for Defendants from approximately April 2019 to August 21, 2019

  as an installer.

          24.        Plaintiff’s primary duties and responsibilities included installing curtain walls and

  store fronts.

          25.        The Defendants initially agreed to pay the Plaintiff $19.00 per hour and to pay

  earned wages on a weekly basis. Defendants also agreed to pay the Plaintiff $19.00 per hour for

  his travel time.

          26.        Plaintiff’s schedule varied, working 45 to 50 hours Monday through Friday, and

  sometimes working weekends as well.

          27.        During one or more workweeks, Defendants did not pay Plaintiff the statutory

  minimum wage for all hours worked by Plaintiff, in violation of the Florida Minimum Wage Act,

  §448.110, Florida Statutes (“FMWA”).

          28.        Plaintiff was unlawfully denied minimum wages in violation of the FMWA,

  §448.110, Florida Statutes.

          29.        By reason of the intentional, willful and unlawful acts of Defendants, Plaintiff has

  suffered damages.
Case 9:20-cv-81893-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 5 of 7




          WHEREFORE, Plaintiff hereby demands judgment against Defendants for all unpaid

  wages, liquidated damages, attorneys’ fees, costs, and such other and further relief as this Court

  deems just and appropriate.

                              COUNT III: BREACH OF CONTRACT
                               (As to Custom Glazing Contractors)

          30.     Plaintiffs reallege all of the matters set forth in paragraphs 1 through 12 as if fully

  set forth herein.

          31.     Plaintiff and Defendant, Custom Glazing Contractors, entered into a verbal

  contract, pursuant to which Plaintiff agreed to provide installing services to Defendant in exchange

  for compensation in the amount of $19.00 per hour.

          32.     Defendant, Custom Glazing Contractors, breached the contract by, inter alia,

  failing to pay Plaintiff for all hours worked.

          33.     As a direct and proximate result of Defendant’s breach, Plaintiff has suffered

  damages, including, but not limited to, the loss of money not paid to Plaintiff in exchange for his

  services.

          34.     Plaintiff has engaged the undersigned attorney and will incur attorneys’ fees, for

  which fees Defendant is liable pursuant to section 448.08, Florida Statutes.

          WHEREFORE, the Plaintiff, demands judgment against Defendant for damages, together

  with prejudgment and post judgment interest thereon, costs, and such other and further relief as

  this Court deems just and appropriate.

                                COUNT IV: UNJUST ENRICHMENT

          35.     Plaintiff incorporates by reference the allegations contained in paragraph 1 through

  12 above as if fully set forth herein.

          36.     Plaintiff provided services to Defendants by serving as an installer.
Case 9:20-cv-81893-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 6 of 7




          37.    By serving as an installer to Defendants, Plaintiff conferred a benefit on

  Defendants, and Defendants had knowledge of that benefit.

          38.    Defendants voluntarily accepted and retained that benefit conferred on them by

  Plaintiff.

          39.    The circumstances are such that Defendants’ retention of the benefit is inequitable

  unless the Defendants pay to Plaintiff the value of the benefit.

          40.    Defendants have been unjustly enriched at the expense of the Plaintiff.

          41.    Plaintiff is entitled to damages as a result of Defendants’ unjust enrichment.

          42.    Plaintiff has engaged the undersigned attorney and will incur attorneys’ fees, for

  which fees Defendant is liable pursuant to section 448.08, Florida Statutes.

          WHEREFORE, Plaintiff hereby demands judgment against Defendants for all damages,

  together with prejudgment and post judgment interest, costs, and such other and further relief as

  this Court deems just and appropriate.

                       COUNT V: RECOVERY OF WORTHLESS CHECK
                             (As to Custom Glazing Contractors)

          43.    Plaintiff incorporates by reference the allegations contained in paragraph 1 through

  12 above as if fully set forth herein.

          44.    On August 8, 2019, Defendant, Custom Glazing Contractor, issued check #2213 to

  Plaintiff in the amount of $203.13 for the work period from July 27, 2019 through August 2, 2019.

          45.    Plaintiff cashed the check, but on September 3, 2019, the bank returned the check

  due to insufficient funds, resulting in a charge to Plaintiff of $35.00.

          46.    Approximately 6 weeks later, the check cleared, but Plaintiff was not entitled to a

  refund of the $35.00 fee.
Case 9:20-cv-81893-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 7 of 7




         47.     As a result of the Defendant’s action in issuing a worthless check, Plaintiff has been

  damaged.

         48.     Plaintiff has made a demand on Defendant for payment of the bank fee in

  accordance with Florida statute, but to no avail.

         49.     Plaintiff has engaged the undersigned attorney and will incur attorneys’ fees, for

  which fees Defendant is liable pursuant to statute.

         WHEREFORE, Plaintiff hereby demands judgment against Defendant for the bank fees,

  together with court costs and attorneys’ fees, and such other and further relief as this Court deems

  just and appropriate.

                                          Jury Trial Demand

         Plaintiff demands a trial by jury on all issues so triable.

                                              Respectfully submitted this 12th day of October, 2020

                                             By: s/Michelle Cohen Levy
                                             Michelle Cohen Levy, FBN 0068514
                                             The Law Office of Michelle Cohen Levy, P.A.
                                             4400 N. Federal Highway
                                             Lighthouse Point, Florida 33064
                                             P: (954) 651-9196
                                             Michelle@CohenLevyLegal.com
                                             Counsel for Plaintiff
